DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 04/19/2021.  This IDS has been considered.

	
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng et al. (“A Portable Micro Gas Chromatography System for Lung Cancer Associated Volatile Organic Compound Detection”, IEEE Journal of Solid -State Circuits, vol. 51, No. 1, pp. 259-272; “Tzeng”) in view of Bonne et al. (2005/0063865; “Bonne”) and Dennis et al. (US 2017/0074857; “Dennis”).

Regarding claim 1, Tzeng discloses in at least figures 1-4 a system for analyzing a gas mixture (abstract), comprising a filter (figure 3: scrubber; page 260 last paragraph “carrier gas is pumped and purified by the scrubber”), a trap (figure 3: preconcentrator; page 260 last paragraph “VOCs are trapped by the adsorbent”), a chromatographic column (figure 3: separation column; paragraph spanning pages 260-
Tzeng teaches a miniature pump (figure 3: miniature pump; page 260 last paragraph “miniature gas pump is turned on”) but is silent specifically to the pump being positioned downstream of the trap in the first flow path and downstream of the filter, the trap, the column, and the detector in the second flow path.  
The difference between the claimed positioning of the pump and Tzeng’s pump is a result of Tzeng’s pump being a positive pressure pump whereas to be downstream of all the elements, Applicant’s pump is a negative pressure pump.
Examiner notes that the pump can only provide either positive pressure (pushing the sample through the device) or negative pressure (pulling the sample through the device) and both methods are functionally equivalent and well-known in the field of micro gas analyzers.
Nevertheless, Bonne teaches in figure 2 that it is known to provide a pump (51 or 53) which provides negative pressure for a micro gas analyzer (15) (¶¶ [0007], [0075]-[0076]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Bonne’s particular pump as the pump in Tzeng system for the purpose of using an energy efficient pump that turns off when not in use thereby conserving energy.
When this modification is made Bonne’s pump placement is downstream of both flow paths as required by the claim limitations without further modification necessary.
Tzeng and Bonne are silent to a flow constrictor, the flow constrictor being a part of the second gas flow path, and the flow constrictor positioned upstream of the trap, the chromatographic column, and the detector. 
In the same field of endeavor, Dennis teaches in figure 4C and 5 a miniature gas chromatography system (¶¶ [0029]-[0030]) wherein the mouthpiece (130) comprises a flow restrictor (136) (¶ [0236]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a flow restrictor in Tzeng’s mouthpiece as taught by Dennis for the purpose of metering the quantity of air so that sample can be received from other sources beside exhalation such as gas sample bags or syringes (¶ [0236]).  When this modification is made, the combination meets the limitation of the flow constrictor being a part of the second gas flow path, and the flow constrictor positioned upstream of the trap, the chromatographic column since it is a part of all gas paths and is upstream of every other component. 



Regarding claim 2, Tzeng discloses in figure 3 the detector and the pump are fluidly connected to form a third gas flow path (analysis mode path between separation and detector is fluidly connected to pump, see also pages 261 first paragraph “miniature gas pump, solenoid valves, and capillary tube, which are responsible for pushing samplers, controlling gas flow”).  

Regarding claim 3, Tzeng discloses in figure 4a the chromatographic column is selected from the group consisting of a gas-solid adsorption chromatographic column, and a gas-liquid gas chromatography column (page 262 first full paragraph describing capillary coated with carbon film as an adsorbent for separating VOCs).  

Regarding claim 4, Tzeng discloses the trap further comprises an adsorbent material (page 261 last paragraph “VOCs are trapped by the adsorbent in the PCT”).

Regarding claim 5, Dennis teaches in figure 4C a miniature gas chromatography system (¶¶ [0029]-[0030]) wherein the filter (303) is an activated charcoal filter (¶ [0260]).


Regarding claim 6, Tzeng and Bonne discloses all the limitations of claim 1 on which this claim depends.
Tzeng is silent specifically to the detector is selected from the group consisting of a photo ionization detector, a mass spectrometer, a spectrophotometer, and a thermal conductivity detector. 
In the same field of endeavor, Bonne teaches in figure 2 a miniature gas analyzer (15) (¶ [0007]) wherein the detector (127 or 128) is selected from the group consisting of a photo ionization detector, a mass spectrometer, a spectrophotometer, and a thermal conductivity detector (¶ [0075]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a detector as taught by Bonne as one of the detectors in Tzeng’s apparatus for the purpose of using an efficient and inexpensive detector to with high sensitivity to detect volatile organic compounds.
Regarding claim 7, Tzeng and Bonne discloses all the limitations of claim 1 on which this claim depends.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a detector as taught by Bonne as one of the detectors in Tzeng’s apparatus for the purpose of using an efficient and inexpensive detector to with high sensitivity to detect volatile organic compounds.
Regarding claim 8, Bonne teaches in figure 2 that it is known to provide a pump (51 or 53) which provides negative pressure for a micro gas analyzer (15) (¶¶ [0007], [0075]-[0076]).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 

Regarding claim 9, while Tzeng discloses the overall compact footprint of the device (figure 9b, paragraph spanning pages 267-268), Tzeng is silent specifically to a housing.
In the same field of endeavor, Dennis teaches in figure 2A a miniature gas chromatography system (100) (¶¶ [0029]-[0030]) comprising a housing (110) (¶ [0225]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a housing as taught by Dennis is Tzeng’s 

Regarding claim 10, Tzeng discloses the system is no larger than 216 cubic inch (paragraph spanning pages 267-268).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make Tzeng’s housing as modified by Dennis no larger than 216 cubic inch for the purpose of having a tight fit of the system within the housing as too much clearance can cause the pieces to rattle around too much causing damage.
  
Regarding claim 11, Tzeng discloses the system is capable of detecting chemical compounds with a sensitivity of parts per billion (see page 269, table III detection limit 15 ppb).
Tzeng speculates in the paragraph spanning pages 269-270 how one could achieve parts per trillion sensitivity.
Dennis teaches in figure 2A a miniature gas chromatography system (100) (¶¶ [0029]-[0030]) wherein the system is capable of detecting chemical compounds with a sensitivity of parts-per-trillion (¶¶ [0044], [0074]) by incorporating the suggestions given by Tzeng.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to achieve parts per trillion sensitivity in Tzeng’s device by carrying out Tzeng’s suggestion of achieving high concentration as brought to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATALIE HULS/Primary Examiner, Art Unit 2863